             Case 3:18-cv-03521-RS Document 119 Filed 07/30/21 Page 1 of 3




 1   HUBERT T. LEE (NY Bar #4992145)
     SONYA J. SHEA (CA Bar #305917)
 2   U.S. Department of Justice
 3   150 M Street, N.E. Suite 4.1116
     Washington, D.C. 20002
 4   Hubert.lee@usdoj.gov; sonya.shea@usdoj.gov
     Telephone (202) 514-1806 (Lee)
 5   Telephone (303) 844-7231 (Shea)
     Facsimile (202) 514-8865
 6

 7   Attorneys for Defendants

 8                                UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10
     WATERKEEPER ALLIANCE, INC., et al.,
11                                                 Civil Case No. 18-cv-3521-RS
                   Plaintiffs,
12
                                                   DEFENDANTS’ SUPPLEMENTAL
13         v.                                      NOTICE OF AGENCY ACTION IN
                                                   SUPPORT OF MOTION FOR
14   MICHAEL REGAN, in his official capacity as    VOLUNTARY REMAND WITHOUT
     Administrator of the U.S. Environmental       VACATUR
15   Protection Agency, et al.,
16                                                 Date:  September 9, 2021
                   Defendants,                     Time:  1:30 pm
17                                                 Dept:  San Francisco Courthouse,
            and                                           Courtroom 3 – 17th Floor
18                                                 Judge: Honorable Richard Seeborg
     CHANTELL and MICHAEL SACKETT,                 Action Filed:           June 13, 2018
19                                                 Amended Complaint Filed: Dec. 23, 2020
20                 Defendant-Intervenors.

21

22

23

24

25

26

27

28
               Case 3:18-cv-03521-RS Document 119 Filed 07/30/21 Page 2 of 3




 1        DEFENDANTS’ SUPPLEMENTAL NOTICE OF AGENCY ACTION IN SUPPORT OF

 2                             MOTION FOR REMAND WITHOUT VACATUR

 3   TO THE COURT, PARTIES, AND COUNSEL OF RECORD:

 4           Defendants United States Environmental Protection Agency and the United States Army Corps

 5   of Engineers, et al. (the “Agencies”) hereby notify the Court, parties, and counsel of record of a

 6   development in the Agencies’ efforts to revise the definition of “waters of the United States” under the

 7   Clean Water Act. On July 29, 2021, the Agencies signed a pre-publication notice entitled “Notice of

 8   Public Meetings Regarding ‘Waters of the United States’; Establishment of a Public Docket; Request

 9   for Recommendations” (attached hereto as Exhibit 1). Available at

10   https://www.epa.gov/system/files/documents/2021-07/epa-hq-ow-2021-0328_frn.pdf (last accessed

11   July 30, 2021).

12           The notice provides that the Agencies intend to undertake two rulemakings: (1) a foundational

13   rule that will restore the regulations defining “waters of the United States” that were in place until

14   2015, with updates to be consistent with relevant Supreme Court decisions; and (2) a separate, second

15   rulemaking process that further refines and builds upon that regulatory foundation. Id. at 1. The notice

16   also includes a schedule for initial public meetings throughout August 2021, and potentially September

17   2021, to hear from interested stakeholders on their perspectives on defining “waters of the United

18   States” under the Clean Water Act and how to implement that definition. The Agencies are also

19   accepting written recommendations from members of the public and are planning further opportunities

20   for engagement. These opportunities will include ten geographically focused roundtables located across

21   different regions in the country. Id. at 1-2.

22   Dated: July 30, 2021                            Respectfully submitted,

23
                                     By:             /s/ Hubert T. Lee
24

25                                                   TODD KIM
                                                     Assistant Attorney General
26
                                                     HUBERT T. LEE (NY Bar #4992145)
27                                                   SONYA J. SHEA (CA Bar #305917)
     SUPP. NOTICE ISO MOT. FOR VOLUNTARY REMAND W/O VACATUR                                        18-cv-3521-RS
                                                  1
             Case 3:18-cv-03521-RS Document 119 Filed 07/30/21 Page 3 of 3




                                         U.S. Department of Justice
 1                                       Environment & Natural Resources Division
 2                                       Environmental Defense Section
                                         4 Constitution Square
 3                                       150 M Street, N.E.
                                         Suite 4.1116
 4                                       Washington, D.C. 20002
                                         Hubert.lee@usdoj.gov; sonya.shea@usdoj.gov
 5
                                         Telephone (202) 514-1806 (Lee)
 6                                       Telephone (303) 844-7231 (Shea)
                                         Facsimile (202) 514-8865
 7
                                         Attorneys for the Agencies
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     SUPP. NOTICE ISO MOT. FOR VOLUNTARY REMAND W/O VACATUR                      18-cv-3521-RS
                                                  2
